PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nunn et al.
Application No. 14/672,142
Filed: 28 Mar 2015
For: METHOD AND APPARATUS FOR SEPARATING LIGHTWEIGHT MATERIALS FROM FABRIC PIECES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the 37 CFR 1.137(a), filed January 20, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely respond to the Notice of Allowance and Fee(s) Due by July 24, 2019. In addition, applicant failed to timely file an inventor’s declaration for Steven Jacob Brown. Finally, applicant did not timely reply to the Notice to File Corrected Application Papers (“Notice”), mailed June 11, 2019, which set an extendable two month period for applicant to correct drawing deficiencies in Figures 2 and 4. The application became abandoned on July 25, 2019. A Notice of Abandonment was mailed on August 29, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

This petition lacks (3) above. 



The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned or there is an extended period of delay in filing a renewed petition. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F). Applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

Petitioner has explained that the deadline to reply to the Notice to File Corrected Application Papers of June 11, 2019 was missed due to current counsel’s failure to receive the April 24, 2019 Notice of Allowance, the June 6, 2019 Notice Requiring Inventor’s Oath or Declaration, and the June 11, 2019 Notice to File Corrected Application Papers. However, previous counsel, Hunton Andrews Kurth LLP,  was still of record at the time those notices were mailed, and the notices were not returned to the office. Please explain why Hunton Andrews Kurth LLP did not reply.

Applicant filed an auto-grant petition under 37 CFR 1.137(a) on April 15, 2020, which was erroneously granted on April 15, 2020. On April 30, 2020, the Office mailed a decision on petition which vacated the April 15, 2020 auto-grant of the 37 CFR 1.137(a) petition. The April 30, 2020 dismissal set a two month extendable period for response. A renewed petition was filed over one year and 8 months later, on January 20, 2022.

Please explain why the renewed petition was filed over one year and eight months after the mailing of the April 30, 2020 decision on petition. Why was the extendable deadline to reply to file a renewed petition missed? Who/what law firm was responsible for filing the renewed petition? Petitioner states the abandoned application was discovered on January 14, 2022. By whom? Under what circumstances did applicant discover a follow-up petition to the April 30, 2020 dismissal had not been filed? Please explain the delay in filing the January 20, 2022 renewed petition.

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

If reconsideration of this decision is desired, please file a renewed petition under 37 CFR 1.137(a), and an explanation of the entire period of delay.
  
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
 
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET